Case 2:18-cv-00331-JES-NPM Document 81 Filed 06/22/20 Page 1 of 6 PageID 525



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

MAMBERTO REAL,

           Plaintiff,

v.                                 Case No:    2:18-cv-331-FtM-29NPM

MICHAEL PERRY, individual
capacity and CITY OF FORT
MYERS, official capacity,

           Defendants.


                            OPINION AND ORDER

      On April 28, 2020, the Court reopened the case after a remand

from the Eleventh Circuit affirming in part, reversing in part,

and   remanding   for   consideration   of    the   claims   against   Perry

pursuant to a Fourth Amendment analysis.        (Doc. #73.)    The parties

were directed to file supplemental memoranda addressing the Fourth

Amendment analysis and qualified immunity.             On June 4, 2020,

plaintiff filed his Supplemental Memorandum (Doc. #76) and on June

12, 2020, defendant filed his Supplemental Response (Doc. #80).

The matter is now ripe for review.

      A. Procedural Background

      On September 19, 2019, the Court issued an Opinion and Order

(Doc. #64) finding no excessive force under a Fourteenth Amendment

analysis, and no claim against the City because there is no

vicarious liability.       The Court granted defendants’ motion to
Case 2:18-cv-00331-JES-NPM Document 81 Filed 06/22/20 Page 2 of 6 PageID 526



dismiss,     and   dismissed   the     Second   Amended   Complaint    with

prejudice.    Judgment (Doc. #65) was entered, the case was closed,

and plaintiff appealed.

     On Appeal, the Eleventh Circuit vacated the dismissal of

Officer Michael Perry on the basis of a Fourteenth Amendment

excessive force claim, but affirmed the dismissal of the City of

Fort Myers.    The case was remanded to consider that plaintiff was

“seized” pursuant to the Fourth Amendment because Officer Perry

drew his weapon and pointed it at plaintiff, and plaintiff believed

he was not free to leave.      The issue of qualified immunity was not

reached.

     B. Discretionary Function

           A government official acting in the course and
           scope of his employment is shielded from suit
           against him in his individual capacity if,
           while performing a discretionary function, his
           conduct did not violate a clearly established
           constitutional right of which a reasonable
           person would have known. Harlow v. Fitzgerald,
           457 U.S. 800, 818, 102 S. Ct. 2727, 73 L. Ed.
           2d 396 (1982).[] To survive a motion to dismiss
           based upon qualified immunity, the plaintiff
           must have alleged sufficient facts to support
           a finding of a constitutional violation of a
           clearly established law. See Oliver v.
           Fiorino, 586 F.3d 898, 905 (11th Cir. 2009).
           Although we take the allegations of the
           complaint to be true on motion to dismiss, the
           complaint must plead “enough facts to state a
           claim to relief that is plausible on its
           face.” Bell Atlantic Corp. v. Twombly, 550
           U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d
           929 (2007).   Furthermore, “the tenet that a
           court must accept as true all of the




                                     - 2 -
Case 2:18-cv-00331-JES-NPM Document 81 Filed 06/22/20 Page 3 of 6 PageID 527



           allegations contained in a complaint is
           inapplicable to legal conclusions.” Ashcroft
           v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173
           L. Ed. 2d 868 (2009).

      We find no merit to plaintiffs' contention that the
      defendants were not exercising their discretionary
      authority in implementing this policy. The defendants
      established that the acts they undertook are “of a type
      that fell within the employer's job responsibilities.”
      Crosby v. Monroe Cnty., 394 F.3d 1328, 1332 (11th Cir.
      2004).

Chandler v. Sec'y of Fla. Dep't of Transp., 695 F.3d 1194, 1198–

99, 1198 n.3 (11th Cir. 2012).          The fact that the Officer was

performing a discretionary function within his official duties by

responding to a trespassing call is not disputed.           (Doc. #80, p.

8.)

      C. Clearly Established Constitutional Right

      The following facts were summarized by the Court in the

Opinion and Order:     On February 15, 2017, around 12:40 am, Officer

Michael   Perry   approached    plaintiff’s    car   with   a   flashlight

illuminating the interior of the car without an introduction.

Officer Perry stated “Hey you they do not want you here, I already

know you have driver license, you have five (5) seconds to leave

or I am going to shoot you NIGGER.” (Doc. #59, p. 5.)              Officer

Perry started counting to 5, and when he reached 5, Officer Perry

removed his firearm from its holster and pointed it at plaintiff’s

face. At that moment, another officer, Officer Adam J. Miller,

intervened by placing his body between the gun and plaintiff.




                                   - 3 -
Case 2:18-cv-00331-JES-NPM Document 81 Filed 06/22/20 Page 4 of 6 PageID 528



Plaintiff alleges that Officer Miller saved his life. Plaintiff

showed that his hands were empty, he had no weapons in the car,

and plaintiff states that he presented no physical threat to the

Officers.    (Doc. #64, p. 3.)

     As noted by the Eleventh Circuit,

            A seizure occurs if, ‘in view of all of the
            circumstances surrounding the incident, a
            reasonable person would have believed that he
            was   not   free   to   leave.’  Brendlin    v.
            California, 551 U.S. 249, 255, 127 S. Ct.
            2400, 2405, 168 L. Ed. 2d 132 (2007) (quoting
            United States v. Mendenhall, 446 U.S. 544,
            554, 100 S. Ct. 1870, 1877, 64 L. Ed. 2d 497
            (1980) (citing as an example of a seizure as
            when an officer displays a weapon)). Taking
            Real’s allegations in his complaint as true,
            as we must at a motion to dismiss stage, we
            conclude that Real was “seized” when Officer
            Perry drew his weapon and pointed it at Real.
            We see no justification for the conduct
            exhibited by Officer Perry here. In fact, the
            Constitution forbids such egregious official
            misconduct.    Moreover,   viewing    all   the
            circumstances surrounding the incident, a
            reasonable person would have believed that he
            was not free to leave. See Mendenhall, 446
            U.S. at 554, 100 S. Ct. at 1877. See also
            Florida v. Bostick, 501 U.S. 429, 435–36, 111
            S. Ct. 2382, 2386–87, 115 L. Ed. 2d 389 (1991)
            (measuring “coercive effect of the encounter”
            by asking whether “a reasonable person would
            feel free to decline the officer[’s] requests
            or   otherwise   terminate   the   encounter”).
            Although Real’s complaint does not allege that
            Officer Perry applied any physical force
            against him, there was without question an
            initial “show of authority” when Officer Perry
            pointed his gun at Real. Cf. California v.
            Hodari D., 499 U.S. 621, 626–29, 111 S. Ct.
            1547, 1550–52, 113 L. Ed. 2d 690 (1991)
            (seizure can occur when a person submits to




                                   - 4 -
Case 2:18-cv-00331-JES-NPM Document 81 Filed 06/22/20 Page 5 of 6 PageID 529



           the assertion of authority). In making this
           decision, we are mindful “that the Fourth
           Amendment governs ‘seizures’ of the person
           which do not eventuate in a trip to the station
           house and prosecution for crime—‘arrests’ in
           traditional terminology,” and that “[i]t must
           be recognized that whenever a police officer
           accosts an individual and restrains his
           freedom to walk away, he has ‘seized’ that
           person.” Corbitt, 929 F.3d at 1313 (quoting
           Michigan v. Summers, 452 U.S. 692, 696 n.5,
           101 S. Ct. 2587, 2591 n.5, 69 L. Ed. 2d 340
           (1981)).

Real v. Perry, No. 19-13808, 2020 WL 1922914, at *2 (11th Cir.

Apr. 21, 2020).    The Court finds that Officer Perry did violate a

clearly established constitutional right by pulling his weapon on

Real so that Real felt he was trapped or seized without the freedom

to go anywhere.     The Court finds that a reasonable person would

have would have felt seized.

     Based upon the law of the case, the Court finds that the

motion to dismiss will be denied as to the arguments relating to

plaintiff’s ability to present a cause of action, and plaintiff

may proceed on a Fourth Amendment claim of an illegal seizure.

     Accordingly, it is hereby

     ORDERED:

     Defendant’s    Motion   to   Dismiss   Plaintiff’s   Second   Amended

Complaint (Doc.#61), upon consideration under the Fourth Amendment

is DENIED.      The motion is also denied as to the request for




                                   - 5 -
Case 2:18-cv-00331-JES-NPM Document 81 Filed 06/22/20 Page 6 of 6 PageID 530



qualified   immunity.      Defendant    shall   file   an   answer    within

FOURTEEN (14) DAYS of this Order.

     DONE and ORDERED at Fort Myers, Florida, this             22nd      day

of June, 2020.




Copies:
Parties of Record




                                   - 6 -
